Exhibit 16.1 Letter, dated March7, 2008 from KPMG LLP to the U.S. Securities and Exchange Commission [Letterhead of KPMG] KPMG LLP Suite 900 10 South Broadway St. Louis, MO 63102-1761 March 7, Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for FutureFuel Corp. and subsidiary (the Company) and, under the date of April23, 2007, except as to note 2, which is dated as of December27, 2007, we reported on the consolidated financial statements of the Company as of December31, 2006 and 2005, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows forthe year ended December31, 2006, and for the period from August12, 2005 (inception) to December31, 2005. On February13, 2008, we were notified that the Company engaged RubinBrown LLP as its principal accountants for the quarter ended September30, 2007 and year ended December31, 2007, and that the auditor-client relationship with KPMG LLP will cease upon completion of the filing of the 2nd Amendment to the Form10 and the Form 10-Q as of and for the period ended June30, 2007 and the issuance of our reports to be included in the 2nd Amendment to the Form10. On March 3, 2008, the Company filed its Form 10-Q as of and for the period ended June 30, 2007, and the auditor-client relationship ceased. We have read the Company’s statements included under Item 4.01(b) of its Form 8-K dated February20, 2008, and we agree with such statements, except that we are not in a position to agree or disagree with the Company’s statements regarding improvements made or the remediation of the internal control structure. Very truly yours, KPMG LLP, a U.S. limited liability partnership, is the U.S. member firm of KPMG International, a Swiss cooperative.
